Sutherland, P. J.
The question of costs presented by the appeal was recently carefully examined by Judge Bosworth, of the Superior Court, in G-lentworth a. Mount, and he came to the conclusion, that since the amendment, in 1858, of section 307 of the Code, there has been and is no limitation to the number of term-fees in the Court of Appeals, taxable under subdivision 7 of that section. A copy of his opinion* having been handed to the court, I have examined it with care, and entirely agree with him. Judge Parker arrived at the same conclusion, in Adams a. Perkins (25 How. Pr., 368). The order appealed from should be .reversed, with $10 costs, and the clerk should be directed to readjust the costs, and allow the $120 for the twelve term-fees.
Barnard, J., concurred.
Leonard, J.
The opinion of the presiding judge is correct, I think, according to the legal construction of statutes; though the costs for term-fees in the Court of Appeals seem to have been lost sight of by the framers of the amendment.

Reported, Ante, 15.